Citation Nr: 1818440	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee. 

2.  Entitlement to a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to November 27, 2012.

3.  Entitlement to a higher initial rating in excess of 20 percent for service-connected degenerative joint disease of the left knee from November 27, 2012, to August 12, 2013.

4.  Entitlement to a rating in excess of 30 percent from service-connected left knee traumatic arthritis with history of arthroplasty from October 10, 2014.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 19, 2012.

6.  Entitlement to special monthly compensation (SMC) based on the regular need for aid and attendance.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

With regard to the bilateral knee issues, the August 2009 rating decision granted the Veteran service connection for degenerative joint disease of the right knee and service connection for degenerative joint disease of the left knee and assigned both an initial rating of 10 percent effective January 6, 1997, the date of the Veteran's claim for service connection.  Subsequently, a December 2012 rating decision granted the Veteran a higher initial rating of 20 percent for the degenerative joint disease of the left knee, effective November 27, 2012.  An April 2014 rating decision granted the Veteran a 100 percent evaluation for left knee arthroplasty effective August 12, 2013, and assigned a 30 percent disability rating effective October 1, 2014.  The Veteran appealed that decision and a statement of the case (SOC) was issued in August 2017.  Inasmuch as higher ratings for the service-connected left knee disability are available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

With regard to the TDIU issue, a review of the claims file shows that the Veteran last worked as a truck driver in 1996 and the Veteran has asserted that he is not employable due to his service-connected bilateral knee disabilities.  In a June 2015 rating decision, the RO granted a TDIU rating, effective July 19, 2012.  While the Veteran did not submit a formal claim for a TDIU until January 2013, his claim for a higher rating for his service-connected bilateral knee disabilities has been pending since January 1997.  A TDIU is a derivative claim to a claim for a higher initial rating; thus, a claim for a TDIU has been pending since the Veteran appealed the initial rating assigned for his service-connected bilateral knee disabilities in January 1997.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of Rice, a claim for TDIU for the appellate period prior to July 19, 2012, must also be considered. Accordingly, it has been included on the title page of this decision.

With regard to the SMC issue, the September 2014 rating decision granted service connection for major depressive disorder (MDD) and awarded a TDIU as well as dependents educational assistance (DEA) effective July 19, 2012.  In his August 2015 notice of disagreement, the Veteran argued that he should be receiving SMC due to the grant of these benefits and an SOC was issued in August 2017.  Significantly, the August 2017 SOC noted that a June 2015 rating decision granted the Veteran SMC housebound benefits from August 12, 2013 to October 1, 2014, following left knee replacement surgery.  As such, it was found that SMC was had already been granted and additional SMC was not warranted.  In his October 2017 substantive appeal, the Veteran clarified that he was seeking SMC based on the regular need for aid and attendance due to his service-connected bilateral knee disabilities.  As such, the Board has recharacterized the SMC issue as noted on the title page of this decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
	
With regard to the bilateral knee issues, the Board notes that these issues were most recently remanded in September 2017 for a VA examination to assess the severity of his bilateral knee disabilities.  Specifically, it was noted that the August 2014 VA examination was inadequate as it did not comply with Correia v. McDonald, 28 Vet. App. 158, 165 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities (the regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).  Significantly, the August 2014 VA examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions.  The other examinations of record also do not provide all information outlined in Correia.  The Board also noted that the Veteran underwent a total left knee replacement on August 12, 2013 and that a retrospective opinion on the measurements required by Correia for the both knees prior to his surgery was necessary.  

The September 2017 Board remand also noted that the August 2014 VA examination was negative for functional loss of the left lower extremity following his total knee replacement surgery but also showed occasional degrees of weakness, pain, and limitation of motion.  As such, the Board requested clarification as to whether the Veteran suffers from flare-ups to the left knee.  Specifically, it was noted that the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) recently held that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion.  Thus, the examiner was requested to offer an opinion based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran.  The examiner was advised that VA's Clinician's Guide specifically directs examiners to attempt to procure information necessary to render an opinion regarding flares from veterans. 

The September 2017 Board remand also requested that an examiner address the contentions presented by the Veteran's representative that he experienced (1) severe recurrent lateral instability of the bilateral knees; as well as (2) dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint since January 1997.  

Pursuant to the September 2017 Board remand, the Veteran was afforded a VA knee examination in October 2017 and an addendum medical opinion was obtained in January 2018.  Unfortunately, neither the October 2017 VA examination report nor the January 2018 addendum opinion address any of the concerns raised in the September 2017 Board remand.  Instead, the January 2018 medical opinion appears to refute the award of service connection for bilateral knee disabilities.  On remand, additional medical examination/opinion is necessary to address the concerns first noted in the September 2017 Board remand.  

With regard to the issue of a TDIU prior to July 19, 2012 and the SMC issue, the Board notes that these issues are inextricably intertwined with the increased evaluations being remanded, and, as such, these issues are remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the most recent VA treatment records in the claims file are dated in January 2018.  Given the need to remand for other reasons, any outstanding treatment records dated since January 2018 should be obtained and considered prior to reexamination of the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to specifically include from January 2018 to present.

2. After associating the above records with the claims file, schedule the Veteran for an appropriate VA orthopedic examination in order to assist in determining the current level of severity of his service-connected right and left knees.  The examiner should review the claims file, and all indicated studies should be performed.

The VA examiner should report the extent of the right and left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran.  VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from veterans.  An opinion stating there is "no conceptual or empirical basis for making such a determination without directly observing function under these circumstances", without more, is insufficient. 

The examiner should also address the contentions presented by the Veteran's representative that he experienced (1) severe recurrent lateral instability of the bilateral knees; as well as (2) dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint since January 1997.  Specifically, the examiner should consider:

* VA treatment records from May 2008 which indicate that the Veteran had chronic ACL deficiency, which was evidenced by pain, instability, giving out, and swelling with activity.  He tested positive on McMurray.  There was soft endpoint and increased laxity with both Lachman's and anterior drawer testing.

* July 2008 VA treatment records which reveal that the Veteran was given an MRI and there were "focal areas of increased signal intensity within the posterior horns of lateral and medial meniscus which may represent mucoid degeneration, however partial meniscal tears cannot be entirely excluded." 

* The August 2009 VA examination report which indicated that there did not appear to be any instability of either knee with laxity of collateral ligaments or cruciate ligaments, and there was no apparent meniscal pathology to McMurray's test, although this test was not up to standard because of the Veteran's response to pain.

* December 2009 VA treatment records which indicate that the Veteran tested positive on McMurray.  The examiner stated "left knee is worse than the right with a positive McMurray's on the medial side of the joint on today's exam and marked pain.  He has mechanical issues and giving way.  I wonder if he has a recurrent medial meniscal tear."  The examiner also noted that the Veteran "had two MRIS of the left knee . . . both showing a possible partial tear to his ACL and at least degenerative changes of the medial and lateral meniscus." 

* The November 2010 VA examination report which indicates that the ligaments were stable to a Varus/valgus and anterior stress and that there was tenderness over the medial aspect of the knees bilaterally.

* The July 2012 VA examination report which showed normal joint stability tests, that the Veteran did not have a history of recurrent patellar subluxation or dislocation, and did not have any meniscal conditions. 

* The August 2014 VA examination report which indicates that joint stability testing could not be conducted on the right knee.

* If the examiner finds that the Veteran experienced instability or recurrent subluxation, at any point during the appeal period, the examiner should state whether such symptoms are best described as slight, moderate, or severe. 

Finally, the examiner should review prior medical testing and provide an opinion as to the range of motion throughout the appeal period (since January 1997) of both knees in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Then, readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

